Citation Nr: 0737422	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
characterized as spondylolisthesis, L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had a period of honorable active service from 
March 1953 to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for a low back disability, 
characterized as spondylolisthesis, L5-S1.  The veteran 
ultimately perfected an appeal of that decisions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his current low back disability was 
incurred in service, specifically stating that it was the 
result of a back injury he sustained when a truck in which he 
was riding overturned.  He alleges that he was hospitalized 
for the injury for 14 to 21 days.  He also states that his 
back was reinjured in a bus accident in service in 1955, and 
that he has had problems with his back ever since. 

All of the veteran's service medical records have not been 
located.  There has been found a discharge examination dated 
in February 1956 that documents that the clinical evaluation 
of the veteran's spine produced normal findings.  There is 
also of record a VA musculo-skeletal examination report dated 
in August 1987 in which the veteran reported, by history, 
that he started having pain in the lower back about 20 years 
prior.  There is also a record of a May 1991 orthopedic 
examination in which the veteran reported that he had chronic 
low back pain since the 1930's.  The veteran denied any 
specific injury to his back at that time.  

The claims file also contains, however, a June 2003  medical 
assessment written by a private physician, J.K.G., M.D., 
indicating that the veteran's "back problem first occurred 
when was [sic] in a truck accident in 1954 while in the 
Military Service.  The [veteran] has had a reinjury of the 
area in a bus accident in 1956."  Although this assessment 
is supportive of the veteran's claim, there is no indication 
as to whether Dr. J.K.G., the physician who wrote it, had the 
benefit of the veteran's claims file, or whether it was 
instead based solely upon the history provided by the 
veteran.  

It is recognized that VA's duty to assist the claimant while 
developing his claims, pursuant to 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007), includes obtaining a medical opinion 
whenever such an opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  38 C.F.R. § 4.1 
(2007) provides further that "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist  . . . 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
stressed that the criteria for obtaining a VA examination is 
a low threshold.  Consequently, the Board finds that the 
necessity for an appropriate examination is shown for the 
proper assessment of the veteran's claim.  38 U.S.C.A. § 
5103A.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for appropriate 
VA examination(s) by a physician(s) 
skilled in the diagnosis and treatment of 
back disorders to determine whether the 
veteran has a low back disorder, and if 
found, whether it bears any relationship 
to service, including any treatment or 
injuries identified in the service 
medical records.  The claims file and a 
separate copy of this remand must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner must annotate in the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must address the 
following medical questions for the 
disorder at issue:
Is it likely, at least as likely as 
not (50 percent probability), or 
unlikely that a chronic low back 
disorder, if found, is (are) related 
by etiology to service on any basis?  
A complete rationale for any opinions 
expressed should be provided.  

2.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
and pursue any development required by 
the record at hand, including further 
medical examination.  In particular, 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, implement corrective procedures.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examinations, adjudicate the veteran's 
claim of entitlement to service 
connection for a low back disability, 
characterized as spondylolisthesis, L5-
S1.  

5.  If any benefit requested on appeal is 
not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2007).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

